Citation Nr: 0901391	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-14 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 3, 
1998, for the grant of service connection for schizophrenic 
reaction.

(The issue of whether there was clear and unmistakable error 
(CUE) in a November 1962 Board of Veterans' Appeals (Board) 
decision, which denied entitlement to service connection for 
schizophrenic reaction, is the subject of a separate Board 
decision.)


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from February 1961 to February 
1962.

This matter is before the Board on appeal from a November 
2006 decision of the Department of Veterans Affairs (VA), 
Regional Office (RO), in San Juan, Puerto, Rico, which denied 
the above claim.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) 
received by the RO in May 2007, the veteran raised the issue 
of CUE in a November 1962 Board decision.  This issue will be 
adjudicated separately by the Board and is the subject of a 
separate Board decision.

In a Statement In Support Of Claim (VA Form 21-4138) received 
by the Board in December 2008, the veteran indicated that he 
wished to revoke the authority of the Puerto Rico Public 
Advocate For Veterans Affairs (PRPAVA) to act as his 
representative.

In the December 2008 VA Form 21-4138, the veteran also 
requested that his case  be advanced on the Board's docket.  
As this matter is currently being adjudicated by the Board, 
the need to consider such a motion by the veteran is deemed 
moot.


FINDINGS OF FACT

1.  After filing his initial claim for service connection for 
schizophrenic reaction in March 1962, the RO denied his claim 
by rating action dated in April 1962.

2.  The veteran appealed the April 1962 RO rating decision 
that denied the claim for service connection for 
schizophrenic reaction, and the Board denied his claim on 
appeal in November 1962.

3.  The veteran attempted to reopen his claim for 
schizophrenic reaction in October 1963; however, the RO 
determined that the veteran had not submitted new and 
material evidence with which to reopen his claim.

4.  The veteran attempted to reopen his claim for 
schizophrenic reaction in March 1978, however, by rating 
action dated in October 1978, the RO determined that the 
veteran had not submitted new and material evidence with 
which to reopen his claim.

5.  The veteran's request to reopen his previously denied 
claim of service connection for schizophrenic reaction was 
received on December 3, 1998.


CONCLUSIONS OF LAW

1.  The Board's November 1962 decision which denied service 
connection for schizophrenic reaction is final.  38 U.S.C.A. 
§ 7104(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.1100(a), 
20.1104, 20.1105 (2008).

2.  The RO's unappealed October 1978 decision which 
determined that new and material evidence had not been 
received with which to reopen his claim became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.1103, 20.1105 (2008).

3.  The criteria for an effective date earlier than December 
3, 1998, for service connection for schizophrenic reaction, 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.114, 3.155, 
3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's schizophrenic reaction claim arises from his 
disagreement with the effective date of service connection 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's available relevant service, VA and private medical 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  Further, the dispositive 
factual matters in this case pertain to documents that have 
been on file for many years.  There is no indication that 
there exists additional evidence that has not been associated 
with the claims file.  As the current issue is a legal 
matter, there is no need to obtain a VA compensation 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  Thus, VA's duties to notify and assist 
have been satisfied and the Board turns to an evaluation of 
the veteran's claim on the merits.  

The veteran essentially argues that the establishment of 
December 3, 1998, as the effective date for the grant of 
service connection for schizophrenic reaction is erroneous.  
He contends that he has had the disorder since his active 
service, as evidenced by medical opinions of record.

However, it is the date of filing or receipt of relevant 
communication, and not necessarily the dating of medical 
evidence that is dispositive to this matter.  Stated 
alternatively, this appeal involves resolution of a legal, 
and not factual matter. Having carefully considered the claim 
in light of the record and the applicable law, the Board 
finds that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.400 (2008).  Applicable law and VA regulations 
provide that the effective date of an evaluation and award of 
VA benefits, including compensation benefits, based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  The 
effective date for the grant of service connection where new 
and material evidence is received after final disallowance 
will be the date of receipt of new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q) (2008).

For purposes of VA adjudication, a claim is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  See 38 C.F.R. § 3.1(p) (2008).  
An informal claim is further defined in the regulations.  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant may be considered an informal claim.  See 38 
C.F.R. § 3.155(a) (2008).  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 
3.151(a).  All claims for benefits filed with VA, formal or 
informal, must be in writing.  See Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

Historically, the veteran filed an original claim for 
compensation in March 1962, following his discharge from 
service.  At that time, he claimed that he had a pre-existing 
psychiatric disorder which had been aggravated by service.  
In April 1962, the RO denied the veteran's claim.  The 
veteran appealed that decision, and in November 1962, the 
Board determined that service connection for a psychiatric 
disorder was not warranted.

As a general rule, a decision by the Board is final and 
binding on a claimant unless the Chairman of the Board orders 
reconsideration of the decision, the claimant files an appeal 
to the Court, or some other exceptional circumstance such as 
the decision was CUE.  See 38 U.S.C.A. §§ 5109A, 7103(a); 38 
C.F.R. §§ 3.104, 3.105(a), 20.1100(a), 20.1103, 20.1104.  As 
the Court did not come into existence until 1988, there was 
no appeal beyond the Board when the Board issued its 1962 
decision.

The Board notes, as indicated above, the veteran has raised 
the issue of whether there was CUE in the November 1962 Board 
decision, which denied entitlement to service connection for 
schizophrenic reaction.  That issue is the subject of a 
separate Board decision, which is incorporated by reference, 
and which has deemed that there was no CUE.  Therefore, the 
Board's November 1962 decision is final and binding on the 
veteran based on the evidence then of record and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.1100, 
20.1104.

Also, the rating actions prior to that Board decision are 
subsumed in that Board decision.  38 U.S.C.A. § 7104(b) and 
38 C.F.R. § 20.1104; see also Chisem v. Gober, 10 Vet. App. 
526 (1997) and Donovan v. Gober, 10 Vet. App. 404 (1997) (in 
which the Court approved of the doctrine of delayed subsuming 
set forth in VAOGCPREC 14-95); see also Donovan v. West, 158 
F.3d 1377 (Fed. Cir. 1998) (upholding the validity of 
VAOGCPREC 14-95).

In October 1963, the veteran filed another claim for service 
connection for a nervous disorder.  He was initially assigned 
a new claim number, but as it was discovered that the 
veteran's claim had previously been adjudicated, the claims 
files were consolidated.  The veteran failed to report for 
examinations that had been scheduled in support of his claim.  
Thereafter, the RO determined that the veteran had not 
submitted new and material evidence to reopen his previously 
denied claim.

In March 1978, the veteran requested that his claim for 
service connection be reopened.  Thereafter, in October 1978, 
the RO determined that the veteran had not submitted new and 
material evidence to reopen his claim.  The veteran was 
provided notice of this decision and of his appellate rights 
by letter dated in November 1978.  The veteran did not timely 
appeal this decision, thus, it became final and binding on 
him based on the evidence then of record.  See 38 U.S.C.A. § 
7105(b) (within one year from the date of mailing the notice 
of the RO's decision, a notice of disagreement must be filed 
in order to initiate an appeal of any issue adjudicated by 
the RO.  If a notice of disagreement is not filed within one 
year of notice of the decision, the RO's determination 
becomes final and binding on the veteran based on the 
evidence then of record).

The veteran's reopened claim for service connection for 
schizophrenic reaction was received by the RO on December 3, 
1998, and based on favorable medical evidence opinion 
obtained following the date of claim, the Board granted 
service connection for schizophrenic reaction and assigned a 
100 percent disability rating effective from December 3, 
1998, the date of receipt of the reopened claim.

In this case, there simply is no legal authority for the 
Board to assign an earlier effective date, as there is no 
indication that the veteran specifically acted to reopen his 
previously denied claim for service connection for 
schizophrenic reaction prior to December 3, 1998.  The file 
does not contain a written claim - formal or informal - until 
that date.  Similarly, there is no indication in the record 
that he received VA treatment or underwent any VA examination 
or hospitalization for schizophrenic reaction which may be 
construed as an informal claim to reopen the claim of service 
connection between October 1978 and December 1998.  The Board 
notes that in January 1979, the veteran did file a claim for 
entitlement to non-service-connected pension benefits, 
however, this claim was denied by the RO in July 1979.  
Likewise, as previously discussed, it has been determined by 
separate decision that the November 1962 Board decision did 
not contain CUE.  38 U.S.C.A. § 7111(a) (West 2002).  As the 
effective date can be no earlier than the date of receipt of 
his reopened claim, December 3, 1998 is the earliest 
effective date permitted by law.  See Lalonde v. West, 12 
Vet. App. 377, 382 (1999).








	(CONTINUED ON NEXT PAGE)

ORDER

The appeal for an effective date earlier than December 3, 
1998, for service connection for schizophrenic reaction, is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


